Case 6:12-cv-00855-RWS Document 1010 Filed 11/13/20 Page 1 of 1 PageID #: 64980



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                                    §
 LEIDOS, INC.,                                       §
                                                     §   Civil Action No. 6:12-cv-00855
          Plaintiffs,                                §
                                                     §
 v.
                                                     §
                                                     §   JURY TRIAL DEMANDED
 APPLE INC.
                                                     §
          Defendant.                                 §
                                                     §
                                                     §
      .
                                            ORDER
          Before the Court is Apple Inc.’s Unopposed Motion Requesting Portions of the Damages

 Trial Transcript Be Sealed (Docket No. 1007). Having considered the motion, and because

 Plaintiffs do not oppose the requested relief, the Court is of the opinion that it should be

 GRANTED. It is therefore

          ORDERED that the Official Transcript of Jury Trial Proceedings held on October 29,

 2020, and October 30, 2020, is to be filed with the portions identified in Apple’s motion

 under seal.

          SIGNED this 13th day of November, 2020.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
